Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/222,744 filed on 4/5/21. Claims 1 - 16 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,659,118 in further view of ATHLEY (US 2015/0333884, Athley hereafter).
6.	Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application
Pat # 10,659,118
A user equipment (UE) for a channel state information (CSI) feedback in an advanced communication system, the UE comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: receive CSI feedback configuration information from a base station, identify a first parameter, a second parameter, a third parameter and a fourth parameter corresponding to combining coefficients based on a linear combination (LC) codebook for combination of at least two beams, and transmit CSI including the first parameter, 



7.	Even though the claims disclose limitations as shown above, however does not specifically disclose Linear Combination codebook and having two beams.
8.	Athley teaches having Linear Combination codebook and having two beams and the parameters such as amplitude (FIG. 11 schematically illustrates codebook beams, on of which is identified at reference numeral 112, and phase center positions (by means of "X", 102) of CSI-RS antenna ports when the planar antenna array is used alternatingly as a horizontal and vertical linear antenna array, respectively, paragraph 65; two-dimensional beam forming, paragraph 68, 70). 	



Regarding claim 5, A BS substantially have same limitations as claim 1, thus the same rejection is applicable. 	

Regarding claim 9, A method have same limitations as claim 1, thus the same rejection is applicable. 	

Regarding claim 13, A method have same limitations as claim 1, thus the same rejection is applicable. 	
Allowable Subject Matter
9.	Claims 2 – 4, 6 – 8, 10 – 12, 14 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632